t c summary opinion united_states tax_court teresa m brown petitioner v commissioner of internal revenue respondent docket no 23720-05s filed date trapper stewart and casey carter specially recognized for petitioner fred e green jr for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 with respect to federal_income_tax liability for the year unless otherwise indicated all section references are to the internal_revenue_code background some of the facts are stipulated and are so found at the time the petition was filed petitioner resided in nevada before petitioner married stephen brown brown during the 1990s brown and petitioner worked in real_estate in florida california and hawaii brown and petitioner had two children but brown was unstable and abusive brown had problems with alcohol and at times would grab or hit petitioner and threaten to take the children away from her in brown and petitioner moved to nevada for new opportunities in real_estate in the year in issue brown and petitioner worked in las vegas for two time-share companies for both of which brown was the sales manager and petitioner was a salesperson working under brown as manager brown would receive petitioner’s occasional commission checks for distribution to petitioner but brown would not give the checks to petitioner except to obtain her endorsement brown would then take petitioner’s checks and cash or deposit them as he saw fit in date brown and petitioner had a major altercation at their home and police were called when petitioner arrived at work the next morning brown prevented petitioner from entering the office brown and petitioner separated and brown effectively prevented petitioner from working the remainder of in petitioner again went to work for the same real_estate company but not under brown’s supervision and in a separate department and building from brown in date brown and petitioner were divorced pursuant to the divorce decree brown was obligated to pay petitioner dollar_figure brown however made only one dollar_figure payment to petitioner as a result of brown’s abuse of and threats made to petitioner petitioner was constantly in fear of brown throughout the marriage petitioner had no access to any of the family’s financial accounts and brown paid all the bills brown had the only key to the mailbox and brown would not allow petitioner to pick up or read the mail brown was in total control of the finances relating to the marriage and the family including income petitioner earned in her work as a result of the abuse she experienced the divorce and several serious accidents petitioner’s physical condition is poor petitioner takes medication for her pain and anxiety and petitioner is not able to work at some point in brown prepared or had prepared the joint federal_income_tax return it included a schedule c profit or loss from business on which was reported a total net_income of dollar_figure a zero income_tax_liability after a dollar_figure child_tax_credit and a dollar_figure self-employment_tax liability attached to the joint federal_income_tax return was a schedule se self-employment_tax on which the reported schedule c net_income of dollar_figure was allocated by brown equally between brown and petitioner dollar_figure each and accordingly a self- employment_tax liability was reported for brown and for petitioner of dollar_figure each other than to sign petitioner did not in any way participate in the preparation of the tax_return and petitioner was not allowed to review the return before signing it petitioner was not aware of the equal allocation on the tax_return of the schedule c net_income between brown and herself and petitioner was not aware of the self-employment_tax liability of dollar_figure reported by brown for her on approximately date brown filed the joint federal_income_tax return late in in connection with preparing and filing her individual federal_income_tax return petitioner learned of significant unpaid joint federal income taxes for and that brown had never paid and about which brown had never informed her on date petitioner filed with respondent a form_8857 request for innocent spouse relief requesting relief from joint liability for the outstanding federal income taxes for and under sec_6015 respondent granted in full petitioner’s request for relief from joint federal_income_tax liability for and for respondent granted petitioner relief from one-half of the dollar_figure reported self-employment taxes shown on the return on the ground that half was attributable to brown respondent however determined that the other half of the reported dollar_figure self-employment taxes was attributable to petitioner’s taxable_income and that relief therefrom was not warranted at the time of trial brown continued to live in the home he had shared with petitioner before their divorce and petitioner lived in a motel and had custody of their daughter petitioner’s father has been giving petitioner dollar_figure per month because of petitioner’s medical_condition petitioner is not able to work at the time of trial petitioner was seeking social_security disability benefits discussion generally taxpayers filing joint federal_income_tax returns are jointly liable for taxes reported due thereon sec_6013 however equitable relief from joint liability for federal income taxes may be available to a spouse when it would be inequitable to hold the spouse liable sec_6015 revproc_2003_61 sec_4 2003_2_cb_296 sets forth seven threshold conditions which a taxpayer seeking equitable relief from joint liability under sec_6015 is required to satisfy with regard to half of the schedule c reported income that brown on the tax_return attributed to petitioner and with respect to which respondent has denied petitioner relief from self-employment_tax liability respondent argues that one of the seven threshold conditions is not satisfied namely that the income in question was attributable to petitioner see id sec_4 through c b pincite petitioner challenges respondent’s determination on the ground that the dollar_figure in question was earned by brown not by 1in describing in part the threshold condition in question revproc_2003_61 sec_4 2003_2_cb_296 states the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the other individual with whom the requesting spouse filed the joint_return the exceptions are a attribution solely due to the operation of community_property law b nominal ownership c misappropriation of funds and d abuse her and that the dollar_figure therefore was not attributable to her petitioner also challenges respondent’s determination on the ground that petitioner qualifies for the abuse exception to this seventh threshold condition see id sec_4 d c b pincite we agree with petitioner as to the abuse exception regardless of whether the dollar_figure was attributable to petitioner on the basis of the record before us and on petitioner’s credible testimony at trial we conclude that petitioner qualifies for the exception under revproc_2003_61 sec_4 d brown’s control and abuse of petitioner was extensive and establishes that petitioner for fear of brown’s retaliation and further abuse did not challenge brown’s preparation of the federal_income_tax return brown’s allocation of the schedule c income reported thereon equally between himself and petitioner or brown’s allocation of the self-employment taxes between himself and petitioner respondent also determined that petitioner knew or had reason to know that brown would not pay the self-employment taxes shown due on petitioner and brown’s joint_return see revproc_2003_61 sec_4 b c b pincite respondent argues that because of their difficult relationship and because 2rev proc sec_4 d c b pincite allows the commissioner to grant equitable relief even though the underpayment in question may be attributable in full or in part to an item_of_income of the requesting spouse petitioner at the time she signed the joint_return knew of the financial troubles of the marriage petitioner should have anticipated that brown would fail to pay the reported self- employment_taxes we disagree brown kept petitioner entirely in the dark about the family’s finances including the payment or nonpayment of taxes brown did not allow petitioner to review any of their financial records or tax returns brown exercised so much control_over the finances for such an extended period of time that petitioner had essentially no knowledge of any of the family’s finances or tax_liabilities we conclude that petitioner has established that it was reasonable for her to believe brown would pay the self-employment taxes reported on the joint federal_income_tax return respondent also determined that petitioner would not suffer economic hardship if she were denied relief from liability for the dollar_figure of self-employment taxes see id sec_4 c c b pincite economic hardship under revproc_2003_61 sec_4 c exists if satisfaction of the liability in whole or in part would result in petitioner’s inability to pay reasonable living_expenses sec_301 b i proced admin regs as noted petitioner is living from day to day being assisted by her father and friends petitioner’s medical_condition prevents her from working and earning any income we conclude that petitioner’s medical_condition makes it unlikely that petitioner will be able to find employment the fact that petitioner’s father provides some assistance to petitioner is not particularly relevant to our economic hardship analysis we conclude that denial of petitioner’s request from relief would cause petitioner economic hardship because we conclude that it would be inequitable to deny petitioner relief under revproc_2003_61 sec_4 we need not reach the issue of equitable relief under revproc_2003_61 sec_4 c b pincite to reflect the foregoing decision will be entered for petitioner
